Name: Commission Regulation (EC) No 2377/1999 of 9 November 1999 laying down the marketing standard for asparagus
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  plant product
 Date Published: nan

 Avis juridique important|31999R2377Commission Regulation (EC) No 2377/1999 of 9 November 1999 laying down the marketing standard for asparagus Official Journal L 287 , 10/11/1999 P. 0006 - 0011COMMISSION REGULATION (EC) No 2377/1999of 9 November 1999laying down the marketing standard for asparagusTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) asparagus are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 454/92 of 26 February 1992 laying down quality standards for asparagus(3), as amended by Regulation (EC) No 888/97(4), shall be amended on several points. In order to ensure legal clarity, Regulation (EEC) No 454/92 should be abrogated and the rules in question should be recast. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for asparagus recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE);(2) the system for sizing asparagus should be simplified to make it compatible with developments in production and marketing conditions, especially as regards wholesale and consumer requirements. This simplification involves removing the provisions fixing a maximum length for asparagus, relaxing the conditions on diameter in the size table for asparagus and reducing the minimum diameter of green and violet/green asparagus to 3 mm. These amendments will enable thin green asparagus and "triguero" asparagus to be marketed under the same conditions as all other asparagus;(3) the result of applying these standards should be to remove products of unsatisfactory quality from the market, to bring production into line with consumer requirements, to facilitate trade relationships based on fair competition, and thereby to help make production more profitable;(4) the standards are applicable at all stages of marketing. Carriage over a great distance, storage for a certain length of time and the various handling operations which the products undergo may bring about deterioration due to the biological development of the products or their perishability. Account should be taken of such deterioration when the standards are applied at marketing stages following dispatch. As products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for asparagus falling within CN code 0709 20 00 shall be as set out in the Annex.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 454/92 is hereby repealed.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 52, 27.2.1992, p. 29.(4) OJ L 126, 17.5.1997, p. 11.ANNEXSTANDARD FOR ASPARAGUSI. DEFINITION OF PRODUCEThis standard applies to shoots of the varieties (cultivars) grown from Asparagus officinalis L., to be supplied fresh to the consumer, asparagus for industrial processing being excluded.Asparagus shoots are classified into four groups according to colour:1. white asparagus;2. violet asparagus, having tips of a colour between pink and violet or purple and a part of the shoot white;3. violet/green asparagus, part of which is of violet and green colouring;4. green asparagus having tips and most of the shoot green.This standard does not apply to green and violet/green asparagus of less than 3 mm diameter and white and violet asparagus of less than 8 mm diameter, packed in uniform bundles or unit packages.II. PROVISIONS CONCERNING QUALITYThe purpose of this standard is to define the quality requirements for asparagus after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the shoots must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- free from damage caused by unsuitable washing (the shoots may have been washed but not soaked),- clean, practically free of any visible foreign matter,- fresh in appearance and fresh-smelling,- practically free from pests,- practically free from damage caused by pests,- practically unbruised,- free of abnormal external moisture, i.e. adequately "dried" if they have been washed or cooled with cold water,- free of any foreign smell and/or taste.The cut at the base of the shoots must be as clean as possible.In addition, shoots must be neither hollow, split, peeled nor broken. Small cracks which have appeared after harvesting are, however, allowed, so long as they do not exceed the limits laid down in IV A. "Quality tolerances".The condition of the asparagus must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationAsparagus is graded into three classes defined below:(i) "Extra" classShoots in this class must be of superior quality, very well formed and practically straight. Having regard to the normal characteristics of the group to which they belong, their tips must be very compact.Only a few very slight traces of rust on the shoot, removable by normal peeling by the consumer, are allowed.For the "white" asparagus group, the tips and shoots must be white; only a faint pink tint is allowed on the shoots.Green asparagus must be totally green.No traces of woodiness are allowed for the shoots in this class.The cut at the base of the shoots must be as square as possible. However, to improve presentation when the asparagus is packed in bundles, those on the outside may be slightly bevelled, so long as the bevelling does not exceed 1 cm.(ii) Class IShoots in this class must be of good quality and well formed. They may be slightly curved. Having regard to the normal characteristics of the group to which they belong, their tips must be compact.Slight traces of rust removable by normal peeling by the consumer are allowed.For the "white" asparagus group, a faint pink tint may appear on the tips and the shoots.Green asparagus must at least be green for 80 % of the length.In the "white" asparagus group, no woody shoots are allowed. For the other groups, a trace of woodiness on the lower part is permissible, provided this woodiness disappears by normal peeling by the consumer.The cut at the base of the shoots must be as square as possible.(iii) Class IIThis class includes shoots which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.Compared with class I, shoots may be less well formed, more curved and having regard to the normal characteristics of the group to which they belong, their tips may be slightly open.Traces of rust, removable by normal peeling by the consumer are allowed.The tips of "white" asparagus may have a coloration including a green tint.The tips of "violet" asparagus may have a slight green tint.Green asparagus must at least be green for 60 % of the length.Shoots may be slightly woody.The cut at the base of the shoots may be slightly oblique.III. PROVISIONS CONCERNING SIZINGSize is determined by the length and diameter of the shoot.A. Sizing by lengthThe length of the shoots must be:- above 17 cm for long asparagus,- 12 to 17 cm for short asparagus,- above 12 cm for class II asparagus arranged, but not bundled in the packages,- under 12 cm for asparagus tips.The maximum length allowed for white and violet asparagus is 22 cm, and for green and violet/green asparagus 27 cm.The maximum difference in length of shoots packed in firmly bound bundles must not exceed 5 cm.B. Sizing by diameterThe diameter of shoots shall be measured at the mid-point of their length.The minimum diameter and sizing shall be:White and violet asparagus>TABLE>Violet/green and green asparagus>TABLE>IV. PROVISIONS CONCERNING TOLERANCESThe following tolerances in respect of quality and size are allowed for produce not satisfying the requirements of the class indicated in each package.A. Quality tolerances(i) "Extra" class5 % by number or weight of shoots not satisfying the requirements for the class, but conforming to those of class I, or exceptionally, coming within the tolerances for that class, or having slight unscarred cracks appearing after harvesting.(ii) Class I10 % by number or weight of shoots not satisfying the requirements for the class, but conforming to those of class II, or exceptionally, coming within the tolerances for that class, or having slight unscarred cracks appearing after harvesting.(iii) Class II10 % by number or weight of shoots satisfying neither the requirements for the class, nor the minimum requirements, but excluding shoots affected by rotting, or any other deterioration rendering them unfit for consumption. In addition to the above 10 %, an additional tolerance of 10 % by number or weight can be allowed for hollow shoots or shoots showing very slight cracks due to washing.In no case can there be more than 15 % hollow shoots in each package or bundle.B. Size tolerancesFor all classes: 10 % by number or weight of shoots not corresponding to the size indicated and deviating from the specified limits of length with a maximum deviation of 1 cm in length and 2 mm in diameter.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package, each unit package or each bundle in the same package should be uniform, and comprise only asparagus of the same origin, quality, colour group and size (where sizing is compulsory).Nevertheless, with respect to colour, shoots of a different colour group may be allowed within the following limits:- white asparagus: 10 % by number of weight of violet asparagus in class "Extra" and "I" and 15 % in class II,- violet, green and violet/green asparagus: 10 % by number or weight of another colour group.In the case of class II, a mixture of white and violet asparagus is allowed provided it is appropriately marked.The visible part of the contents of each package, unit package or bundle must be representative of the entire contents.B. PresentationThe asparagus may be presented in the following ways:(i) in bundles firmly boundShoots on the outside of each bundle must correspond in appearance and diameter with the average of the whole bundle.In "Extra" Class, asparagus shoots packed in bundles must be of the same length.Bundles must be arranged evenly in the package; each bundle may be protected by paper.In any one package, bundles must be of the same weight and length;(ii) in unit packages, or arranged but not bundled in the packageC. PackagingThe asparagus must be packed in such a way as to ensure adequate protection for the produce.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue.The package must be free from any foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and idelibly marked and visible from the outside.A. IdentificationPacker and/or dispatcher: Name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.B. Nature of produce"Asparagus" followed by the indication "white", "green", "violet", or "violet/green" if the contents of the package are not visible from the outside and, where appropriate, the indication "short", "tips" or "mixture white and violet".C. Origin of produceCountry of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class,- Size expressed:(a) for asparagus subject to the uniformity rules, as minimum and maximum diameters;(b) for asparagus not subject to the uniformity rules, as minimum diameter followed by maximum diameter or the words "and over",- For asparagus packed in bundles or unit packages, the number of bundles or the number of unit packages.E. Official control mark (optional)